UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                                        18-cr-657 (ARR)

                                                                 Opinion & Order
                        — against —
                                                                 Not for electronic or print
 ANTON WILLIAMS,                                                 publication

                  Defendant.




ROSS, United States District Judge:

       Anton Williams objects to the Probation Department’s determination that he qualifies for

a sentencing enhancement under the Armed Career Criminal Act (“ACCA”). For the following

reasons, Williams’ objection is without merit.

                                       BACKGROUND

       On December 7, 2018, Williams was indicted for being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g). See Indictment, ECF No. 5. Williams pled guilty on February

4, 2019. See Crim. Cause for Pleading, ECF No. 10. Williams’ plea agreement states that he is

not subject to a mandatory minimum term of imprisonment and that he faces a maximum term of

ten years’ imprisonment. See Plea Agreement 1. I advised Williams of the terms of his plea

agreement at his plea hearing. See Gov’t Letter 2, ECF No. 18.

       After the plea hearing, the Probation Department concluded that, based on Williams’

criminal history, he qualifies for a sentencing enhancement under the ACCA. See id.; see also

Presentence Investigation Report (“PSR”) ¶ 9, ECF No. 16. Under the ACCA, an individual who

violates § 922(g) is subject to a 15-year mandatory minimum sentence if that individual “has


                                                 1
three previous convictions . . . for a violent felony . . . committed on occasions different from one

another.” 18 U.S.C. § 924(e)(1). In March and April of 2015, Williams “participated in several

incidents which were consolidated into two indictments, and ultimately, a single disposition.”

PSR ¶ 27. The first indictment charged Williams with a robbery in the second degree (from

March 20, 2015), while the second indictment charged Williams with another robbery in the

second degree (from March 26, 2015) and an attempted robbery in the second degree (from April

1, 2015). See id. Williams was convicted of the three robberies in Kings County Supreme Court,

and on August 21, 2015, he was sentenced to 42 months on each count to run concurrently. See

id.; see also Gov’t Letter 2–3. The Probation Department determined that the three robberies

constituted three previous violent felony convictions under § 924(e), subjecting Williams to the

15-year mandatory minimum. See PSR ¶ 9. The government agreed and asked the court to

“schedule a supplemental plea hearing to advise the defendant of the additional potential

consequences of his guilty plea, and to determine whether the defendant intends to persist in that

plea in light of those consequences.” Gov’t Letter 1.

       On August 2, 2019, the defendant submitted a letter to this court objecting to the

Probation Department’s conclusion that he is required to receive a sentencing enhancement

under the ACCA. See PSR Objection, ECF No. 23. Williams does not dispute that each of his

state court robbery convictions meets the definition of a “violent felony” under 18 U.S.C. §

924(e)(2), but he argues that the “three convictions . . . only qualify as one conviction for ACCA

purposes.” Id. at 1. The government opposes the defendant’s objection. See Gov’t Opp’n, ECF

No. 24. For the reasons stated below, Williams qualifies for the sentencing enhancement.




                                                 2
                                          DISCUSSION

       Williams is subject to a 15-year mandatory minimum sentence if he has “three previous

convictions . . . for a violent felony.” 18 U.S.C. § 924(e)(1). “[T]he term ‘violent felony’ means

any crime punishable by imprisonment for a term exceeding one year.” Id. § 924(e)(2)(B).

Federal courts look to “the law of the jurisdiction in which the proceedings were held” to

determine what qualifies as a prior violent felony conviction. Id. § 921(a)(20). Accordingly, I

must look to New York law to determine whether Williams’ robbery convictions constitute three

previous violent felonies under the ACCA.

       Under New York’s recidivist statute, an individual can receive an enhanced sentence if he

meets the definition of a “persistent felony offender.” N.Y. Penal Law § 70.10(2) (McKinney

2019). A persistent felony offender is one who has been previously convicted of two or more

felonies. See id. § 70.10(1)(a). In determining whether an individual has been convicted of two

or more felonies, each prior sentence counts as only one conviction. See id. § 70.10(1)(c); see

also People v. Morse, 62 N.Y.2d 205, 221–22 (1984). Williams argues that, because his August

21, 2015 sentence would constitute one prior conviction under New York’s recidivist statute, it

should count as one prior conviction under the ACCA. See PSR Objection 3. But Williams is

being sentenced under federal law, not state law. While I must look to New York law to

determine whether Williams’ prior state convictions constitute a “crime punishable by

imprisonment for a term exceeding one year,” 18 U.S.C. § 921(a)(20), how his prior convictions

would be evaluated for the purposes of applying New York’s recidivist statute is simply not

relevant here. As there is no dispute that Williams’ 2015 robberies are violent felonies, the only

question before me is whether they constitute three separate convictions, which they do. See

N.Y. Crim. Proc. Law § 1.20(13) (McKinney 2019) (“‘Conviction’ means the entry of a plea of



                                                 3
guilty to, or a verdict of guilty upon, an accusatory instrument other than a felony complaint, or

to one or more counts of such instrument.”); see also id. § 1.20(1) (defining “accusatory

instrument” to include an indictment).

       Defendant relies on United States v. Sellers, 784 F. 3d 876 (2d Cir. 2015) to support his

argument that his 2015 robbery convictions should count as one conviction. See PSR Objection

2–3. Sellers, however, is distinguishable. There, the Second Circuit looked to New York law to

determine whether one of Sellers’ prior convictions had been “set aside,” as a conviction that has

been “set aside” is not a prior conviction under the ACCA. See Sellers, 784 F. 3d at 882–87

(concluding that a New York youthful offender (“YO”) adjudication was not a prior conviction

under the ACCA because a YO adjudication vacates a conviction under New York law). While

Sellers confirms that I “must follow New York law to determine whether [a] conviction has been

‘set aside’ or whether it qualifies as a predicate conviction under the ACCA,” id. at 885, it does

not hold that I must consider how Williams’ state convictions would be treated for the purposes

of being sentenced under New York law. Because Williams was convicted of three separate

violent felonies as defined by New York law, he is subject to the ACCA’s sentencing

enhancement.

                                         CONCLUSION

       For the reasons stated in this opinion, a conference will be scheduled to permit Williams

to withdraw his guilty plea or conduct a supplemental plea hearing advising him of the

applicable mandatory minimum. See Fed. R. Crim. P. 11(b)(1)(H), (I) (“Before the court accepts

a plea of guilty . . . the court must inform the defendant of, and determine that the defendant

understands . . . any maximum penalty . . . [and] any mandatory minimum penalty.”).




                                                 4
SO ORDERED.



                                    __________/s/_______________
                                    Allyne R. Ross
                                    United States District Judge
  Dated:   August 16, 2019
           Brooklyn, New York




                                5
